Judgment unanimously affirmed. Memorandum: Petitioner’s contention that he was denied a timely final parole revocation proceeding is without merit. Excluding the periods of delay chargeable to petitioner, the final hearing was conducted within the 90-day period and was, therefore, timely (see, Executive Law § 259-i [3] [f] [i]; People ex rel. Walker v Richardson, 174 AD2d 1061, 1062; People ex rel. Smith v Meloni, 142 AD2d 959). We have considered petitioner’s remaining contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Fudeman, J. — Habeas Corpus.) Present — Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.